t c memo united_states tax_court stephen hunt howell petitioner v commissioner of internal revenue respondent docket no 6633-13l filed date stephen hunt howell pro_se christopher r moran for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure revenue service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the levy was proper as a matter of law we agree and accordingly will grant the motion background petitioner did not respond to the motion for summary_judgment the fol- lowing uncontroverted facts are derived from the petition the exhibits attached to the summary_judgment motion and respondent’s other filings in this case see eg ulloa v commissioner tcmemo_2010_68 petitioner resided in west virginia when he petitioned this court petitioner did not file a federal_income_tax return for the irs pre- pared a substitute for return that met the requirements of sec_6020 and on date mailed petitioner a notice_of_deficiency for the notice_of_deficiency was addressed to petitioner at a martinsburg west virginia address this was his last_known_address and is also his current address as shown in this court’s records respondent attached to his summary_judgment motion a copy of u s postal service usps form_3877 showing that an article with a tracking number matching that on the notice_of_deficiency was mailed to petitioner at this address petitioner does not dispute that he received the notice_of_deficiency and he did not contest the deficiency by filing a petition with this court on date the irs assessed the tax and certain penalties for on date having received no payment from petitioner the irs sent him a final notice_of_intent_to_levy and notice of your right to a hearing with respect to his tax_liability petitioner timely submitted form request for a collection_due_process or equivalent_hearing he stated in this request i don’t disagree with the amount of taxes i just disagree with the interest and fees when my medical_condition adversely affects filing on date a settlement officer so from the irs appeals_office mailed petitioner a letter acknowledging receipt of his form and scheduling a telephone cdp hearing for date the so informed petitioner that in order for her to consider a collection alternative he needed to provide a copy of a completed form 433-a collection information statement for wage earners and self-employed individuals together with supporting financial information and signed income_tax returns for petitioner provided no documentation and proposed no collection alterna- tive before the scheduled cdp hearing he failed to participate in that hearing and did not request that it be rescheduled on date the so mailed peti- tioner a last chance letter stating that if she did not hear from him within days she would make her decision on the basis of the administrative file petitioner submitted no information and did not contact the so regarding his case at this point the so reviewed the administrative file and confirmed that the tax for had been properly assessed that all other requirements of applicable administrative procedure had been met and that petitioner did not qualify for any collection alternative because he had failed to submit the required financial infor- mation she accordingly closed the case and on date sent petition- er a notice_of_determination sustaining the levy petitioner timely sought review in this court on date respon- dent moved for summary_judgment and the court ordered petitioner to file a response to this motion by date the order advised petitioner that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioner has not responded either to respondent’s motion or to the court’s order discussion a summary_judgment and standard of review the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner t c the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court reviews the irs’ determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue the court reviews the irs determination for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir sec_6330 permits a taxpayer to challenge the existence or amount of his underlying liability in a cdp proceeding only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability a notice_of_deficiency for was mailed to petitioner’s last_known_address but he failed to petition this court moreover he failed properly to raise the issue in his cdp hearing and would thus be precluded from challenging his underlying liability in any event see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs we accordingly review the so’s actions with respect to only for abuse_of_discretion because petitioner failed to respond to the motion for summary generally a taxpayer must actually receive the notice_of_deficiency for the preclusion under sec_6330 to apply see tatum v commissioner tcmemo_2003_115 but see onyango v commissioner t c __ __ slip op pincite date holding that preclusion applies despite lack of receipt where taxpayer declines to retrieve mail despite multiple reasonable opportunities to do so 114_tc_604 same the irs sent a notice_of_deficiency for to petitioner’s last_known_address which is verified on the usps form_3877 and petitioner does not dispute receiving it because we conclude that petitioner is precluded from challenging his underlying tax_liability for because he presented no evidence at the cdp hearing we need not decide whether he actually received the notice_of_deficiency and would also be precluded from challenging his tax_liability for that reason judgment the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b analysis in deciding whether the so abused her discretion in sustaining the levy we consider whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 from our review of the record we conclude that the so verified that the requirements of applicable law and administrative procedure were followed petitioner proposed no collection alternative and the so in sustaining the levy properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see id the only issue left for us to decide is whether petitioner at his cdp hearing raised any issue that has merit in his request for a cdp hearing petitioner stated i don’t disagree with the amount of taxes however he appeared to contest the imposition of interest and penalties stating that medical problems prevented him from timely filing his federal_income_tax return this is a challenge to his underlying tax_liability for see 122_tc_1 the underlying tax_liability consists of the amount that petitioners reported due on their tax_return along with statutory interest and penalties as explained previously petitioner cannot now challenge his underlying tax_liability because he did not participate in the cdp hearing and submitted no evidence that would have enabled the so to consider waiving the penalty for failure_to_file on time petitioner has therefore failed to present any claim that we can review see 129_tc_107 118_tc_488 once a taxpayer has been given a reasonable opportunity for a hearing but fails to avail himself of it the commissioner may proceed to make a determination based on the case file see eg oropeza v commissioner tcmemo_2008_94 in his petition to this court petitioner asserts tax stated by irs based on spouse working in spouse did not work in the meaning of these words is not entirely clear to the extent that petitioner thereby seeks to challenge his underlying tax_liability for we cannot consider that challenge for the reasons discussed in the text aff’d 402_fedappx_221 9th cir taylor v commissioner tcmemo_2004_25 aff’d 130_fedappx_934 9th cir sec_301_6330-1 q a-d7 proced admin regs the irs scheduled a telephone cdp hearing for petitioner and when he failed to call in gave him a final opportunity to contest the levy by mailing him a last chance letter on the record before us we find that petitioner was given a reasonable opportunity for a hearing but failed to avail himself of it finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
